Sharrstein, J.
—The defendant was tried on an information, in which it was charged that he willfully, unlawfully, and feloniously stole, took, and' carried away one overcoat, of the value of twenty dollars, the personal property of Harris Joseph and Lewis Joseph. On the trial, Lewis Joseph testified as follows:—
“I had, as usual, placed and buttoned an overcoat upon a dummy which stood on the sidewalk outside of my store. I was inside the store and heard the. chain of the dummy rattle, and on coming outside found defendant with said coat unbottoned from the dummy and under his arm, the same being entirely removed from the dummy, and about two feet therefrom and from the place where it had been originally placed on the dummy by me, and the accused was in the act of walking off with said coat when grabbed by me, he being prevented from taking it away because said coat was chained to the dummy by a chain which ran through the coat-sleeve, and the dummy was tied to the building by a string.” This was the only evidence introduced to prove the charge of larceny. The jury on this evidence returned a verdict of guilty of petit larceny as charged, and the defendant, having pleaded guilty of prior convictions of other petit larcenies, wTas sentenced to imprisonment in the state prison for the term of two years.
He moved for a new trial, which was denied, and from that order and the judgment this appeal is taken.
Appellant insists that the verdict is contrary to the evidence, which it is claimed does not prove that the defendant carried away the coat which he is charged with having stolen, but proves he did not.
“Larceny,” as defined in the Penal Code of this state, “is the felonious stealing, taking, carrying, leading, or driving away the personal property of another.” This is substantially the common-law definition, under which it was held that it must be shown that the goods were severed from the possession or custody of the owner, and
*385in the possession of the thief, though it be but for a moment. Thus where goods were tied by a string, the other end of which was fastened to the counter, and the thief took the goods and carried them towards the door as far as the string would permit, and was then stopped, this was held not to be a severance from the owner’s possession, and consequently no felony. (3 Greenl. Ev., sec. 155.)
“In the language of the old definition of larceny,” says Bishop, “the goods taken must be carried away. But they need not be retained in the possession of the thief, neither need they be removed from the owner’s premises. The doctrine is, that, any removal, however slight, of the entire article, which is not attached either to the soil or to anything not removed, is sufficient; while nothing-Shqrt of this will do.” (2 Bishop’s Grim. Law, sec. 794.)
The attorney-general admits that this .is the doctrine of the English cases. ' )
In State v. Jones, 65 2SF. 0. 395, the court’says: “There must be an asportation of the article alleged to be stolen to complete the crime of larceny. The- question as to what constitutes a sufficient asportation has given rise to many nice distinctions in t'he courts of England, and the rules there established have been generally observed by the coürtá of this country.”
People v. Williams, 35 Cal. 671, was not so clearly within the rule as this case is, but the court said that it did not feel at liberty to depart from a rule so long and so firmly established by numerous decisions. Tested by that rule, the evidence in this case was clearly insufficient to justify the verdict, and the defendant is entitled to a new trial on that ground.
There is another alleged error which we deem it our duty to pass on, particularly as the case must he remanded for a new trial.
The defendant testified in his own behalf that he had *386"been drinking, and as he was walking along, fell over something, and the first thing he knew somebody grabbed him. This was all he testified to on his examination in chief. On cross-examination he was asked what was his true name. He replied., “ Frank Meyer.” He was then asked, against his counsel’s objections, the following questions: “Did you ever go by the name of Frank Miller? Did you ever go by the name of Frank Smith? Did you ever go by-the name of Otto Meyer? Plave you ever been convicted of a felony in this city and county?” These questions were all answered in the affirmative, and had a tendency to throw discredit on defendant’s testimony. “A defendant in a criminal action or proceeding cannot be compelled to be a witness against himself; but if he offer himself as a witness, he may be cross-examined by the counsel for the people as to all matters about which he was examined in chief.” (Pen. Code, sec. 1323.)
In People v. Chin Mook Sow, 51 Cal. 597, the defendant, on cross-examination) was asked if he had not previously been convicted of a certain felony. He answered that he had not, and the district attorney was permitted, against the objection of defendant’s counsel, to introduce in evidence a record of such prior conviction.
The ruling of the lower court was sustained by this court, and we think the case directly in point here. There are expressions to be found in the opinions of courts, for which we entertain the highest respect, which seem to militate against this view of the matter, but none in which the precise question here presented was involved.
Judgment and order reversed.
Searls, C. J., McKinstry, J., and Thornton, J., concurred.